DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed January 21, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed January 21, 2022 is insufficient to overcome the rejection of claims 1 – 6, 27 – 30 and 32 - 37 based upon Trudel et al., Hoffmann et al. and Shi et al. as set forth in the last Office action because: the recited forces for joints are limited to human joints and apparently in situ ultrasound application and such statements are not commensurate in scope with the claim limitations.
The declaration states that forces of about 2 to about 3 MPa, about 2 mPa and about 5 MPa are experienced in the human knee, hip and ankle joints respectively. Presumably these forces are for an adult human, but the claim language states “mechanical load applied … by physiological or supraphysiological motion of a knee, hip, or ankle joint of a subject”. Nowhere do the claims further specify the subject, so this could be the mechanical load applied in the ankle of a mouse or the knee of an elephant, or with a human subject that could be a newborn infant or a morbidly obese adult. The different joints of each subject would experience different mechanical loads that are encompassed by the claims, as the range of forces encompassed are much broader than the limited situations addressed by the declaration. 
Next, the declaration indicates that distending an artery can serves as a model for the operation of the inflatable balloon catheter of Trudel and requires about 500 mm Hg or about 0.067 MPa of force. The force required to rupture particles such as those of Trudel is a threshold value and any force at that level or higher, such as the forces of the human knee, hip or ankle, will result in rupture as required by the instant claims given the much higher forces present in these joints compared to a situation such as artery distention.
Lastly, the declaration states that conventional ultrasound imaging results in negligible tissue displacement with peak force on the order of dynes for in vivo tissue applications, which equates to a force of 1 x 10-4 Newtons, which is well below the 1 N that ruptured capsules as shown in Figure 3A. The negative limitation of claim 1 is not based on in vivo ultrasound application or conventional ultrasound, but states “do not rupture in response to application of ultrasound”. The broadest reasonable interpretation of this limitation is that they will not rupture in response to any possible ultrasound applications and not conventional imaging ultrasound. This encompasses in vivo ultrasound application and conventional ultrasound but also, for example, ultrasonication that is used to burst or lyse cells or other structures and such in vitro conditions with much greater intensities that may not be suitable for living tissues. High intensity focused ultrasound can be used to trigger drug release using megahertz frequency (see Chen et al. Ultrasonics, 50, p 744-749, 2010) which would exert a much different force that conventional ultrasound imaging. Since a Pascal is a force per unit area, such as N/m2, these numbers cannot be converted to Pascals to compare with the other values reported in the declaration to better understand the mechanical forces that are excluded by the negative limitation.
The numbers reported in the declaration do not establish the full range of mechanical loads achievable only by physiological or supraphysiological motion of the knee, hip or ankle joint of any subject and the full range of mechanical loads achievable by application of ultrasound to determine the mechanical loads that are only achievable by physiological or supraphysiological motion of knee, hip or ankle and that such a range excludes the forces required to break the particles disclosed by Trudel et al. Therefore the declaration is insufficient to overcome the previous rejection of record.

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 27 – 30 and 32 – 37 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 21, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that based on the concurrently filed declaration, a person of ordinary skill in the art would be familiar with physiological loads experienced by these joints. As such information is known to those skilled in the art and that such information need not be included and is preferably omitted from the written description, this limitation has been satisfied.
These arguments are unpersuasive. As indicated in the quoted sections in the response, what is well-known in the art is preferably omitted (emphasis added), and the declaration does not establish that the range of mechanical loads achievable physiological or supraphysiological motion of the knee, hip or ankle joint of any subject and the range of mechanical loads achievable by application of ultrasound are subject matter that is not well known in the art. Even if values for several joints in one subject are known, as discussed in greater detail above, the claim limitations are not limited to normal, adult human joints. Without additional exemplary particles that meet this claim language or information as to what mechanical loads are only achievable by physiological or supraphysiological motion of the knee, hip or ankle joint of any subject and not by the application of ultrasound, the written description rejection is not fully satisfied and this rejection is maintained.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 27 – 29 and 33 – 36 were rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al. (US 2010/0268191) in view of Hoffmann et al. (US 2011/0160698) and Shi et al. (US 2011/0125080). This rejection is MAINTAINED for the reasons set forth in the Office Action mailed July 21, 2021 and those set forth herein. 
As to the new limitation in claim 1 requiring placement of the composition comprising the rupturable microcapsules into an injector for internal administration of the mechanically-activated microcapsules to the subject’s tissue, Trudel et al. discloses that suspended microcapsules can be prepared either within the balloon or outside the catheter and when may be injected into the catheter before finally being caused to rupture within the balloon and release the drug through the pores (¶ [0024]), which can result in internal administration to the subject’s tissue. Only loading in the injector is required of the instant claims and not actual administration to the tissue.
Applicants traverse this rejection on the grounds that a rupture profile as required by the claims and the step of placing into an injector are not taught or suggested by Trudel et al. The approach of Trudel is qualitatively different from that of the claims and the person of ordinary skill in the art would not arrive at applicant’s technology. Rupturing the capsules of Trudel would require a pressure about 0.067 mPa which is 30 times lower than the about 2 MPa pressure in the knee joint during physiological use. The microcapsules of the subject application are too resistant to rupture to be used in the devices of Trudel and would render the device of Trudel inoperative and unsatisfactory for its intended purpose, leading to no suggestion or motivation to make the proposed modification. Modifications to the prior art that required a change in the principle of operation of the prior art are also not sufficient to render the claims prima facie obvious. The capsules are ruptured while in the catheter and the capsules themselves are not delivered to the subject’s tissue. One could only arrive at applicant’s technology by proceeding contrary to the MPEP’s prohibition on fundamentally changing the way in which a reference operates. The deficiencies of Trudel et al. are not remedied by Hoffmann that teaches certain agents can be disposed with balloon catheters but not the claimed rupture profile or placement in an injector. Shi also does not remedy the deficiencies as Shi is limited to using ultrasound to rupture microcapsules and provides no teaching of using the subject’s own joint motion to release the therapeutic agent. It is likely that the ultrasound applied would be insufficient to rupture microcapsules according to the present claims. 
These arguments are unpersuasive. As discussed above, a suspension of the microcapsules in an injector is rendered obvious by Trudel that teaches injection of such a suspension into a catheter, which meets the new limitation of claim 1. As to the required rupture profile, the rejection of record does not argue or require that the pressure required to burst the particles of Trudel et al. be increased to a level such as 2 MPa. Application of force of 2 MPa would rupture the particles of Trudel as this many time higher than the values used to rupture the particles in Trudel. As explained previously, the mental rationale for the selection of a particular mechanical load as the rupture threshold does not patentably distinguish the instant claims over the prior art. The particles of Trudel et al. will rupture at loads experience in the human knee, joint and hip and there is no evidence that the forces of Trudel are achievable using ultrasound. The instant claims define the physical properties of the material to be prepared by their behavior in response to external forces but not the manner in which the prepared particles are actually ruptured. The claims also do not require the capsules be delivered/in contact with the subject’s tissue prior to rupture. The rejection of record does not require a change in the principle of operation that would patentably distinguish the instant claims. In both the instant claims and Trudel, particles are ruptured by application of an external mechanical force to bring about drug release from the particles that rupture in response to that external force. Hoffmann need not teach the required features because Trudel et al. is not deficient as alleged by Applicants. Shi is relied on to teach the preparation of multiple populations of particles that rupture at different level of applied forces and not necessarily for the particular amount of force required to bring about rupture of the instant particles. The instant claims do not require administration to a subject, just placement in an injector, or actual rupture of the particles by application of physiological or supraphysiological motion of the knee, hip, or ankle. While such actions define the mechanical load required for rupture of the particles, the reasoning behind selection of the mechanical load cutoff for rupture does not patentably distinguish the instant claims. The declaration comments on forces for ultrasound in Newtons, which cannot be converted to the MPa forces reported for different joints and does not tie the force in Newtons for conventional ultrasound imaging to the forces that would be used in Shi et al. to trigger drug release that are different from those used for imaging purposes. The person of ordinary skill in the art would understand the disclosure of multiple populations of particles with different mechanical characteristics to also be applicable to other means by which such particles could be disrupted, such as the mechanical forces applied by Trudel et al.

Claims 5, 27, 28 and 35 – 37 were rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al., Hoffman et al. and Shi et al. further in view of Lee et al. (US 2012/0328529). This rejection is MAINTAINED for the reasons set forth in the Office Action mailed July 21, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that no teaching in Lee has been identified by the Office that cures the deficiencies of Trudel et al., Hoffman et al. and Shi et al.
These arguments are unpersuasive. Trudel et al., Hoffman et al. and Shi et al. are not deficient as alleged by Applicants for the reasons discussed in greater detail above so Lee et al. need not cure the alleged deficiencies.

Claim 30 was rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al., Hoffman et al. and Shi et al. further in view of Larsen (US 2013/0029030). This rejection is MAINTAINED for the reasons set forth in the Office Action mailed July 21, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that no teaching in Larsen has been identified by the Office that cures the deficiencies of Trudel et al., Hoffman et al. and Shi et al.
These arguments are unpersuasive. Trudel et al., Hoffman et al. and Shi et al. are not deficient as alleged by Applicants for the reasons discussed in greater detail above so Larsen need not cure the alleged deficiencies.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618